DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 09/13/2022.
Claims 1, 6, 11, 17 have been amended, new claims 37-39 have been amended, and claims 21-36 were previously canceled.  Currently, claims 1-20 and 37-39 are pending.

Response to Arguments

Applicant’s arguments, see Remarks, pages 10-11, filed 09/13/2022, with respect to independent claim 1 have been fully considered and are persuasive.  The 102/103 rejection of claims 1-20 has been withdrawn. 

Claim Objections

Claims 38 and 39 are objected to because of the following informalities:  

Regarding claim 38, there should be a comma (,) between the term “query” and the phrase “the processor is to” in line 18 for being clear.  In addition, the limitation “the one or more feature” in line 21 should be “the one or more features”.

Regarding claim 39, there should be a comma (,) or a colon (:) after the phrase “the one or more additional variants” in line 23 for being clear.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 38 (effectively filing date 04/29/2017) is rejected under 35 U.S.C. 103 as being unpatentable over Collins-Thompson et al. (U.S. Publication No. 2012/0233140, Publication date 09/13/2012), and further in view of Ainslie et al. (U.S. Patent No. 8,326,861, Patent date 12/04/2012).


As to claim 38, Collins-Thompson et al. teaches:
“A system” (see Collins-Thompson et al., Abstract and Fig. 1), comprising:
“a processor” (see Collins-Thompson et al., Fig. 17 for processing device(s) 1706);
“a memory in communication with the processor, wherein the memory stores instructions that, in response to execution of the instructions by the processor, cause the processor to” (see Collins-Thompson et al., Fig. 17 and [0111]):
“receive an original query, the original query generated based on user interface input of a user via a client device” (see Collins-Thompson et al., [0031] for receiving a search query from a user; also see [0096]);
“apply tokens of the original query as input to a trained generative model” (see Collins-Thompson et al., [0031] for using model 112 to transform the original search query into one or more query alterations (i.e., alternative version of the search query); also see [0043] and [0095] wherein each search query includes one or more query components/tokens);
“generate at least one variant of the original query based on application of tokens of the original query to the trained generative model” (see Collins-Thompson et al., [0031] for using model 112 to transform the original search query into one or more query alterations (i.e., alternative version of the search query), wherein each query alteration is interpreted as a variant of the original query as recited; also see [0088] and [0096]);
“generate an output based on at least one of: the at least one variant, and at least one search system response, from a search system, to the at least one variant” (see Collins-Thompson et al., [0031] for using the query alteration(s) to perform a search over a search index to generate search results (i.e., output); also see [0096] for generating recommended alteration(s) and presenting/outputting the recommended alteration alteration(s) to the user); and
“provide, in response to the original query, the output for presentation via the client device” (see Collins-Thompson et al., [0031] for providing the search results to the user; also see [0096]).
However, Collins-Thompson et al. does not explicitly teach a feature of determining whether any variants are to be generated for the original query prior to generating any variant as recited as follows:
“prior to generating the at least one variant:
determine whether any variant are to be generated for the original query, wherein in determining whether any variants are to be generated for the original query, the processor is to:
process one or more features, of at least one response, from the search system, to the original query; and
determine, based on the processing the one or more features of the at least one response to the original query, to generate the at least one variant”.
On the other hand, Ainslie et al. explicitly teaches a feature of determining whether any variants are to be generated for the original query prior to generating any variant (see Ainslie et al., [column 2, line 66 to column 3, line 10] and [column 11, lines 30-65]) as recited as follows:
“prior to generating the at least one variant” (see Ainslie et al., [column 2, line 66-67] prior to accessing the profile tree and generating the alternative query (i.e., a variant of the search query); also see [column 11, lines 33-35]):
“determine whether any variant are to be generated for the original query, wherein in determining whether any variants are to be generated for the original query” (see Ainslie et al., [column 3, lines 1-10] for determining whether to proceed to accessing the profile tree and generating the alternative query) the processor is to:
“process one or more features, of at least one response, from the search system, to the original query” (see Ainslie et al., [column 11, lines 42-49] for determining quality of the first plurality of results documents based on IR scores of the result documents and other factors, wherein each of a IR score or other factors (e.g., user feedback, authority, age, etc.) is interpreted as a feature associated with a result document (i.e., response of the search query)); and
“determine, based on the processing the one or more features of the at least one response to the original query, to generate the at least one variant” (see Ainslie et al., [column 11, lines 50-58] for determining to access the profile tree to generate the alternative query based on determining that quality of the first plurality of result documents does not satisfy a pre-determined quality criterion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ainslie et al.'s teaching to Collins-Thompson et al.’s system by implementing a feature of determining whether to generate at least one variant or alternative query prior to generating at least one variant or alternative query based on response/result of the search query.  Ordinarily skilled artisan would have been motivated to do so as suggested by Ainslie et al., (see [column 2, line 66 to column 3, line 12]) to provide Collins-Thompson et al.’s system with an effective way to control whether to generate a variant or alternative query for a search query.  In addition, both of the references (Collins-Thompson et al. and Ainslie et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, search improvement by generating alternative versions of a search query.  This close relation between both of the references highly suggests an expectation of success when combined.

Allowable Subject Matter

Claims 1-20, 37 and 39 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

Prior art of record fails to teach, suggest or render obvious to the feature of using one or more trained control models to determine whether any variants are to be generated for the original query based on one or more features of at least one response to the original query prior to generating the at least one variant as recited in independent claim 1.

In addition, prior art of record fails to teach, suggest or render obvious to the feature of using one or more trained control models to determine whether one or more additional variants are to be generated for the original query based on one or more features of the at least one search system response to the first variant subsequent to generating the first variant as recited in independent claim 39.







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164